IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
   NOS. WR-81,195-06, WR-81,195-07, WR-81,195-08, WR-81,195-09 & WR-81,195-10


                   EX PARTE WILLIAM ALBERT SCHATTE, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 23006, 23007, 23008, 23009 & 23010
                          IN THE 336TH DISTRICT COURT
                             FROM FANNIN COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four

aggravated sexual assaults of a child and sentenced to ninety-nine years’ imprisonment in each case.

He was also convicted of indecency with a child by contact and was sentenced to twenty years’

imprisonment in that case. The Sixth Court of Appeals affirmed his convictions. Schatte v. State,

Nos. 06-10-00166, 06-10-00167, 06-10-00168, 06-10-00169 & 06-10-00170 (Tex. App.—Texarkana

May 26, 2011) (not designated for publication).
                                                                                                     2

       This Court remanded these cases for findings addressing his claims that trial counsel rendered

ineffective assistance because, among other things, he did not convey a plea offer and did not advise

Applicant of the full range of punishment while advising Applicant that the jury would not sentence

him to more than six years’ confinement. While the writ applications were pending on remand,

Applicant supplemented his applications with a sixth claim, raising an additional ground of

ineffective assistance of counsel.

       After a live hearing, the trial court made oral findings of fact and conclusions of law. This

Court has reviewed the record with respect to Applicant’s allegations. We agree with the trial court’s

recommendation and adopt its findings and conclusions. Based upon the trial court’s findings and

conclusions and our own review, we deny relief.



Filed: June 10, 2015
Do not publish